Title: From John Quincy Adams to Thomas Boylston Adams, 23 October 1813
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 41.
St. Petersburg 23. October 1813

Mr. W. Story, arrived at Gothenburg on the 28th: of last Month, and forwarded to me from that place several Letters from Quincy, among which was your N. 25/16 May 7. 1812. and 30/21 May 21. and July 1. 1813.—In this last I read thus “With my present letter I shall forward a copy of our Current account, under a separate cover &c.” I looked anxiously for the separate cover, for reasons which I explained to you in my last, but was disappointed.
The duplicate account for 1811. I received and acknowledged, also in my last—There is a minute on it dated 2 March of the present year, promising to send the account of 1812 by some surer conveyance—Your letter of 25. April 1813. brought by Mr. Bayad, says “if I have time to transcribe my last account I will find it by this opportunity”—but no account came—Now, the promise is positive, but the separate cover has not come to hand.—It so happens that the Account us precisely the thing the most essential for me to receive—But I cannot receive it untill it shall have been dispatched.—As have some reason to suppose that there are other letters which came by the arrival at Gothenburg, but which have not yet been transmitted to us, I indulge the hope that the seperate cover is among the number, and that I shall yet receive it in time to form a judgment how I may give you the directions most suitable to my interest and to your own.
The other letters, which I say we have reason still to expect, by this arrival at Gothenburg, are dispatches, relating to our public situation—The vessel sailed from New Haven about the 22d. of August, but we have nothing by her later than the middle of July. She brought Newspapers to the 20th. of August, and we learn by letters from Stockholm and Gothenburg, that the Session of Congress had closed before she sailed—That the votes of the U. S. Senate upon the nominations to the Extraordinary Mission had materially affected its Constitution; and indeed have left us in doubt how it is now constituted.—If there were any prospect that the Mediation would be finally accepted by G. Britain I should strongly regret what we hear the Senate have decided, on merely public Considerations—In the present aspect of affairs I regret it as a symptom of discordancy between the two first branches of our Government, and as an example of harshness towards a public servant, which I cannot but consider as equally unnecessary and undeserved—at least on the part of those to whom it must be ascribed.
The vessel which brought Mr. Gallatin and Mr. Bayard to this Country is still here—They have been waiting for a definitive answer from England, nearly two Months—This answer ought to have been received before now—The Navigation of the Gulph of Finland and of the Baltic has already become very dangerous, and in one fortnight more will probably be impracticable—They had concluded to send the Ship to Gothenburg, and in case of an ultimate refusal from England, to go on by land to Gothenburg, from whence they could sail untill late in the Winter, or early again in the Spring.—At present it is Mr. Gallatin’s intention to go directly home in the Ship, and that of Mr. Bayard to pass the Winter here, unless the answer from England should come before Mr. Gallatin’s departure.
As long as we enjoyed the blessed state of neutrality, the British Officers and judges who broke open my letters, and then denied the fact, or indorsed it according to Circumstances, were in the wrong, and I had a right to complain of their  procedure—But now, according to the laws of War, I have nothing to say if they inspect my Correspondence; provided they come honestly by it; and I am so sensible to the politeness of Sir John Sherbrook, that if the occasion should present itself I would cheerfully return him the Compliment, in the same way—The frequent instances however which have occurred both before and since the commencement of the War, of our letters falling into thn hands for which they were not intended warn us continually of the necessity of circumspection—We must follow the example of Peter Pindar’s Prudence—who
of opinions though possessed, a store,
Still left them, with her pattens, at the door.
I may however be permitted, cordially to congratulate you, upon the birth of your second Son, and to mark my approbation of the Patriotism, with which you have devoted him to the service of his Country—According to present appearance, she will need the services of all our Sons, and as far as my inclinations go, the lives of all mine shall be devoted to her—That they may be prompted and enabled to render her useful Service, in their day and generation is among my first and most fervent prayers to God.
I am, ever affectionately your’s.
